EXHIBIT 10.24

 

Execution Copy

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”) is entered into on the 2nd day of
June, 2004, by and between CAMBRIDGE ELECTRIC LIGHT COMPANY, a Massachusetts
corporation having its principal place of business at 800 Boylston Street,
Boston, Massachusetts 02199 (“Cambridge”), and PITTSFIELD GENERATING COMPANY,
L.P. (f/k/a Altresco Pittsfield, L.P.), a Delaware limited partnership with a
principal place of business at 235 Merrill Road, Pittsfield, Massachusetts
(“Pittsfield”).

 

W I T N E S S E T H:

 

WHEREAS, Cambridge and Pittsfield are parties to that certain Power Sale
Agreement, dated February 20, 1992, as amended by an Amendment to Power Sale
Agreement dated as of November 7, 1994 and a Second Amendment to Power Purchase
Agreement dated as of November 21, 1996 (as so amended, the “Power Purchase
Agreement”), pursuant to which Pittsfield sells to Cambridge, and Cambridge
purchases from Pittsfield, a seventeen and two-tenths per cent
(17.2%) entitlement to the capacity and associated electric energy produced by
Pittsfield’s facility situated in Pittsfield, Massachusetts (the “Facility”);
and

 

WHEREAS, Pittsfield and Cambridge desire to terminate the Power Purchase
Agreement pursuant to, and in accordance with, the terms and provisions
contained herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings given to such terms in the Power Purchase Agreement. In
addition, the term “Business Day” shall mean a day other than a Saturday, Sunday
or any other day which is a legal holiday or a day on which banking institutions
are authorized or required by law to close or be closed in Massachusetts.

 

2. Effectiveness.

 

2.1. The “Effective Date” shall be the third Business Day after the first date
on which all of the following conditions have been satisfied: (i) approval by
the Massachusetts Department of Telecommunications and Energy (“DTE”), in form
and substance reasonably satisfactory to the parties, of (A) this Agreement,
including but not limited to the termination of the Power Purchase Agreement
pursuant to the terms hereof, and (B) the full recovery of the Termination
Payments through Cambridge’s Transition Charge (as defined under G.L. c. 164,
Section 1G), and either (x) the expiration of any appeal periods applicable to
such DTE approval, or (y) if an appeal of such approval is filed within any such
applicable appeal period, the issuance of a final ruling denying such appeal or
resolving such appeal on terms acceptable to both parties (collectively, the
“Cambridge Approvals”); (ii) notice of termination (the “FERC Notice”) of the
Power

 

1



--------------------------------------------------------------------------------

Execution Copy

 

Purchase Agreement is provided by Pittsfield to the Federal Energy Regulatory
Commission (“FERC”) consistent with FERC’s requirements therefore and such FERC
Notice becomes effective; (iii) Cambridge and Pittsfield shall have given (or
been deemed to have given) notice that the Cambridge Approvals are acceptable
pursuant to Section 2.2; and (iv) Cambridge and Pittsfield shall have given (or
been deemed to have given) notice that the final order or other determination
approving, disapproving or ruling in any way on the FERC Notice is acceptable
pursuant to Section 2.3; provided, however, that notwithstanding satisfaction of
the foregoing conditions, the Effective Date shall be no earlier than October 1,
2004. Notwithstanding the foregoing, this Agreement shall terminate and be of no
further force or effect whatsoever (including, without limitation, the
provisions of Sections 3, 4, and 5 hereof) as provided in Section 7.

 

2.2. No later than five (5) Business Days after the issuance by DTE or any
appellate court or other judicial body with jurisdiction over the DTE, of any
order or other determination approving, disapproving or ruling in any way on
this Agreement, Cambridge shall provide Pittsfield with: (i) written notice of
such order or determination including a copy thereof; and (ii) certification of
an authorized officer of Cambridge as to whether such order or determination is
reasonably acceptable to Cambridge. No later than five (5) Business Days after
receipt of such notice and documentation, Pittsfield shall provide Cambridge
with a certification of an authorized officer of Pittsfield as to whether such
order or determination is reasonably acceptable to Pittsfield. Failure by either
party to provide such written certification within five (5) Business Days of a
written request by the other party shall constitute certification that such
order or determination is reasonably acceptable to such party.

 

2.3 No later than five (5) Business Days after the issuance by FERC or any
appellate court or other judicial body with jurisdiction over the FERC, of any
order or other determination approving, disapproving or ruling in any way on the
termination of the Power Purchase Agreement, Pittsfield shall provide Cambridge
with: (i) written notice of such order or determination including a copy thereof
any; and (ii) certification of an authorized officer of Pittsfield as to whether
such order or determination is reasonably acceptable to Pittsfield. No later
than five (5) Business Days after receipt of such notice and documentation,
Cambridge shall provide Pittsfield with a certification of an authorized officer
of Cambridge as to whether such order or determination is reasonably acceptable
to Cambridge. Failure by either party to provide such written certification
within five (5) Business Days of a written request by the other party shall
constitute certification that such order or determination is reasonably
acceptable to such party.

 

2



--------------------------------------------------------------------------------

Execution Copy

 

3. Termination of Agreements.

 

3.1. Agreement to Terminate. Pittsfield and Cambridge hereby agree that,
effective as of 12:00:01 am eastern time on the Effective Date, the Power
Purchase Agreement shall be deemed terminated without any further action being
required on the part of either Cambridge or Pittsfield, provided that Pittsfield
has received confirmation of the transfer of the initial Termination Payment to
be made pursuant to Section 4 of this Agreement. Upon such termination:
(i) Cambridge shall have no obligation whatsoever under the Power Purchase
Agreement, including, without limitation, any obligation to purchase or accept
electric energy or capacity produced by the Facility, and (ii) Pittsfield shall
have no obligation whatsoever under the Power Purchase Agreement, including,
without limitation, any obligation to sell to Cambridge any electric energy or
capacity produced by the Facility. Notwithstanding the preceding sentence and
said termination of the Power Purchase Agreement: (a) Cambridge shall remain
obligated to make payments to Pittsfield pursuant to the terms of the Power
Purchase Agreement on account of any electric energy and capacity produced by
the Facility and supplied to Cambridge at any time up to the Effective Date
(“PPA Payments”), to the extent that any such amounts remain unpaid on the
Effective Date; and (b) Pittsfield shall remain obligated to make any PPA
Refunds. “PPA Refunds” shall be any amounts owed by Pittsfield to Cambridge
pursuant to the terms of the Power Purchase Agreement on account of adjustments
or reconciliations resulting from errors in measuring, or calculating charges
for, energy or capacity delivered by Pittsfield to Cambridge at any time up to
the Effective Date that Cambridge provides notice of no later than ninety
(90) days after the Effective Date. Any disputes regarding PPA Payments and/or
PPA Refunds shall be resolved pursuant to the terms of the Power Purchase
Agreement. The parties agree to cooperate with each other in taking any and all
actions that may be reasonably requested by the other in order to facilitate the
approval of this Agreement by the DTE and, if this Agreement is approved by the
DTE in for and substance acceptable to the parties, the termination of the Power
Purchase Agreement.

 

3.2. Release of Liens. On the Effective Date, Cambridge shall release and
discharge any and all mortgages, security interests, letters of credit and/or
other liens (collectively, “Liens”) that it may have on or with respect to the
Facility or Pittsfield, including without limitation: (a) the Agreement in Lieu
of Second Mortgage dated as of March 20, 1992 among Cambridge, Pittsfield and
certain other parties; (b) the Declaration of Easements, Covenants and
Restrictions made by Pittsfield and the owner participant under Pittsfield’s
lease financing dated March 20, 1992; and (c) the Accommodation Agreement dated
as of March 20, 1992 among Pittsfield, Cambridge and certain other parties.
Cambridge shall execute and deliver any and all documents and take any further
actions that Pittsfield may reasonably request in order to effectively release
and discharge all of such Liens.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

4. Payments by Cambridge.

 

4.1 Termination Payments. For and in consideration of Pittsfield’s agreement to
terminate the Power Purchase Agreement, Cambridge shall pay, and hereby promises
to pay, to the order of Pittsfield the following monthly payment amounts
(collectively, the “Termination Payments”, and individually, each monthly
payment a “Termination Payment”); provided that the first Termination Payment
shall be due on the Effective Date and shall be equal to (x) the monthly payment
amount owed for the month in which the Effective Date occurs multiplied by (y) a
fraction, the numerator of which is the number of days remaining in such month
(including the Effective Date) and the denominator of which is the number of
days in such month.

 

Calendar Year During Which Termination

Payment is Owed

--------------------------------------------------------------------------------

   Termination
Payment Amount


--------------------------------------------------------------------------------

2004

    

2005

    

2006

    

2007

    

2008

    

 

After the Effective Date, Cambridge shall make Termination Payments on the first
Business Day of each calendar month beginning with the month following the month
in which the Effective Date occurs and continuing through and including
December 1, 2008. Each Termination Payment shall be made by wire transfer to an
account designated in writing from time to time by Pittsfield.

 

4.2 Unconditional Obligation. Cambridge’s obligations to make each Termination
Payment when due under this Agreement are subject to the terms and conditions
set forth in this Agreement and are otherwise absolute, unconditional and
irrevocable and are not subject to cancellation, termination, modification,
repudiation, excuse or substitution by Cambridge. Cambridge is not entitled to
any abatement, reduction, offset, defense or counterclaim with respect to the
obligations to make each Termination Payment when due under this Agreement for
any reason whatsoever.

 

4.3 PPA Payments. Cambridge shall pay Pittsfield for: (a) all energy delivered
up to the Effective Date; and (b) any other charges owed by Cambridge pursuant
to the Power Purchase Agreement with respect to the month in which the Effective
Date occurs, which charges shall be prorated based on the number of days in such
month during which the Purchase Power Agreement was in effect.

 

5. Releases.

 

5.1. Releases by Cambridge. Effective as of midnight on the Effective Date,
Cambridge, for itself, its successors and assigns, hereby releases and forever
discharges Pittsfield, the general and limited partners of Pittsfield, all of
the officers, directors, employees and agents of Pittsfield and all of the
partners, officers, directors, employees

 

4



--------------------------------------------------------------------------------

Execution Copy

 

and agents of the general or limited partners of Pittsfield (collectively, for
purposes of this Section 5.1, the “Pittsfield Released Parties”) from any and
all claims, demands, actions, causes of action, accounts, covenants, contracts,
torts, agreements, obligations, debts, suits, judgments, executions, sums,
damages, or liabilities whatsoever in law or equity, whether known or unknown to
Cambridge, which Cambridge, its successors and assigns ever had, now have or may
ever have for, upon or by reason of any matter, cause, circumstance or fact
whatsoever existing at any time from the beginning of the world to and including
the Effective Date, against any and all of the Pittsfield Released Parties
related to or arising under the Power Purchase Agreement; provided, however,
that Cambridge does not hereby release Pittsfield from: (i) any of Pittsfield’s
obligations under this Agreement; or (ii) any of Pittsfield’s obligations to pay
PPA Refunds.

 

5.2. Release by Pittsfield. Effective as of midnight on the Effective Date,
Pittsfield, for itself, its successors and assigns, hereby releases and forever
discharges Cambridge and its officers, directors, employees and agents
(collectively, for purposes of this Section 5.2, the “Cambridge Released
Parties”) from any and all claims; demands, actions, causes of action, accounts,
covenants, contracts, torts, agreements, obligations, debts, suits, judgments,
executions, sums, damages, or liabilities whatsoever in law or equity, whether
known or unknown to Pittsfield, which Pittsfield, its successors and assigns
ever had, now have or may ever have for, upon or by reason of any matter, cause,
circumstance or fact whatsoever existing at any time from the beginning of the
world to and including the Effective Date, against any and all of the Cambridge
Released Parties related to or arising under the Power Purchase Agreement;
provided, however, that Pittsfield does not hereby release Cambridge from:
(i) any of Cambridge’s obligations under this Agreement; or (ii) any of
Cambridge’s obligations to pay PPA Payments.

 

6. Consent of Regulatory Bodies.

 

6.1 Consent of the DTE. Cambridge shall: (i) within thirty (30) days of the date
of this Agreement file a copy of this Agreement with the DTE together with a
request for approval of the same; (ii) exercise all commercially reasonable
efforts to obtain an expedited review by the DTE of this Agreement and the
termination of the Power Purchase Agreement pursuant hereto; and (iii) exercise
all commercially reasonable efforts to secure the DTE’s approval of this
Agreement, the termination of the Power Purchase Agreement, and the full
recovery of the Termination Payments through Cambridge’s Transition Charge.
Cambridge agrees to provide Pittsfield with a draft of the proposed request for
approval of this Agreement to be filed with the DTE at least five (5) days prior
to its submission to the DTE, to consider modifications to such request that are
suggested by Pittsfield, and to generally consult with Pittsfield prior to
filing such request; provided that the draft provided Cambridge may exclude:
(a) competitive, proprietary or confidential information relating to other power
purchase agreements; and (b) information relating to the Power Purchase
Agreement which is being submitted to the DTE on a confidential basis.
Pittsfield hereby agrees to diligently cooperate with, to not oppose or protest,
and to use all commercially reasonable efforts to assist Cambridge with respect
to the Cambridge Approvals, said cooperation and commercially reasonable efforts
to include, without limitation: (i) providing any information or supporting

 

5



--------------------------------------------------------------------------------

Execution Copy

 

documentation as may be reasonably required to establish to the satisfaction of
the DTE that the payment to be made hereunder is reasonable and prudent; and
(ii) making its employees or agents reasonably available for any appearance
before the DTE that may be required by the DTE.

 

6.2 Notice to FERC. Pittsfield shall: (i) within thirty (30) days of the date of
this Agreement, file the FERC Notice in accordance with FERC regulations and
procedures; and (ii) exercise all commercially reasonable efforts to secure that
FERC deems such notice effective as of the earliest date feasible. Pittsfield
agrees to provide Cambridge with a draft of the proposed FERC Notice at least
five (5) days prior to its submission to the FERC, to consider modifications to
such FERC Notice that are suggested by Cambridge, and to generally consult with
Cambridge prior to filing such notice. Cambridge hereby agrees to diligently
cooperate with, to not oppose or protest, and to use all commercially reasonable
efforts to assist Pittsfield with respect to the FERC Notice, said cooperation
and commercially reasonable efforts to include, without limitation, providing
any information or supporting documentation as may be reasonably required by
Pittsfield.

 

7. Termination; Remedies.

 

7.1 Pittsfield may terminate this Agreement on written notice to Cambridge if
the Effective Date has not occurred by January 3, 2005.

 

7.2 Cambridge may terminate this Agreement on written notice to Pittsfield if,
despite Cambridge’s compliance with Section 6, the Effective Date has not
occurred by January 3, 2005.

 

7.3 Upon any termination under Section 7.1 or 7.2: (i) this Agreement shall
terminate and be of no further force or effect whatsoever (including, without
limitation, the provisions of Sections 3, 4, and 5 hereof); and (ii) each of the
Power Purchase Agreement, and the Liens shall continue in full force and effect
and shall remain the valid and binding obligation of each party thereto
enforceable against each such party in accordance with their terms.

 

7.4 Without limiting other remedies available to Pittsfield or Cambridge, if
Cambridge fails to make any Termination Payment or other payments required
pursuant to this Agreement, as and when such payments are due in accordance with
the terms hereof interest shall accrue on any such unpaid amounts at an annual
rate of interest equal to the prime rate of interest on commercial loans then in
effect at Bank of America plus six hundred (600) basis points, compounded daily.
In addition, to the extent any such amounts remain unpaid for a period of ten
(10) Business Days following notice of such failure by Pittsfield, Cambridge
shall be obligated to post security in the form of a segregated cash collateral
account or a letter of credit in form and substance and held by an agent or
issued by an issuer, as applicable, reasonably acceptable to Pittsfield, in an
amount equal to two (2) Termination Payments (            ). Such security shall
be available for drawing by Pittsfield in an amount or amounts equal to overdue
sums

 

6



--------------------------------------------------------------------------------

Execution Copy

 

(including interest thereon) owed by Cambridge; provided that in the event
Pittsfield makes a drawing of any such security as permitted hereunder,
Cambridge shall replenish the amount of such security to the value specified
above. In addition, if Pittsfield incurs any costs (including but not limited to
internal costs and attorneys’ fees) in order to collect overdue amounts owed
hereunder (other than PPA Payments) or to enforce its right to obtain security
as provided herein, Cambridge shall reimburse Pittsfield for any reasonable
costs incurred in connection with such collection efforts no later than ten
(10) days after submission by Pittsfield of any invoice accompanied by
reasonable supporting documentation.

 

8. Facility Status. After the Effective Date, Pittsfield, at its sole
discretion, may sell, modify, close, or utilize the Facility for sales to
others.

 

9. Stay. As of the date of this Agreement, any and all notices of any breaches,
events of default or disputes under the Power Purchase Agreement shall be
stayed, without prejudice. The parties agree further not to submit any such
notices unless and until this Agreement is terminated. Nothing contained herein
shall prejudice either party’s right to pursue any claim(s) arising after the
date of this Agreement for PPA Payments or PPA Refunds, or any claim so stayed
to the extent this Agreement is terminated.

 

10. Representations and Warranties.

 

10.1 Cambridge’s Representations and Warranties. Cambridge represents and
warrants to Pittsfield that:

 

  (A) It has all requisite power and authority (including full corporate power
and legal authority) to execute and deliver this Agreement, and subject to
receipt of the Cambridge Approvals, to perform its obligations hereunder;

 

  (B) All necessary action has been taken to authorize the execution, delivery
and performance by Cambridge of this Agreement and this Agreement constitutes
the valid, legal, and binding commitment of Cambridge and is fully enforceable
against Cambridge in accordance with the terms hereof;

 

  (C) Cambridge’s execution, delivery, and performance of this Agreement have
been duly authorized by or are in accordance with its corporate charter, bylaws,
and other organizational documents and constitutes Cambridge’s legal, valid, and
binding 5 obligation;

 

  (D) The person executing this Agreement is duly authorized to do so by
Cambridge’s governing body;

 

7



--------------------------------------------------------------------------------

Execution Copy

 

  (E) There is no action, suit or proceeding, at law or in equity, nor is there
any official investigation pending or, to the best of Cambridge’s knowledge,
threatened against Cambridge wherein an unfavorable decision, ruling or finding
would adversely affect the performance by Cambridge of its obligations hereunder
or which, in any way, calls into question or may adversely and materially affect
the validity or enforceability of this Agreement;

 

  (F) Subject to Cambridge’s obtaining the Cambridge Approvals and Pittsfield’s
proper filing of the FERC Notice, neither the execution or delivery of this
Agreement nor performance by Cambridge of the transactions contemplated hereby
will: (1) conflict with or violate any provision of Cambridge’s corporate
charter or bylaws; or (2) conflict with, violate or result in a breach of any
duty under any applicable constitution, law, judgment, regulation, or order of
any governmental authority;

 

  (G) Except for the Cambridge Approvals and FERC Notice, no approval,
authorization, order or consent of, or declaration, registration or filing with
any governmental authority is required for the valid execution, delivery and
performance of this Agreement by Cambridge; and

 

  (H) Cambridge’s execution, delivery and performance of this Agreement will not
result in a breach or violation of, or constitute a default under, any
agreement, lease, or instrument to which it is a party or by which it is bound
as of the date hereof.

 

10.2 Pittsfield’s Representations and Warranties. Pittsfield represents and
warrants to Cambridge that:

 

  (A) It has all requisite power and authority (including full corporate power
and legal authority) to execute and deliver this Agreement, and, subject to the
effectiveness of the FERC Notice, to perform its obligations hereunder;

 

  (B) All necessary action has been taken to authorize the execution, delivery
and performance by Pittsfield of this Agreement and this Agreement constitutes
the valid, legal, and binding commitment of Pittsfield and is fully enforceable
against Pittsfield in accordance with the terms hereof;

 

  (C) Pittsfield’s execution, delivery, and performance of this Agreement have
been duly authorized by or are in accordance with its corporate charter, bylaws,
and other organizational documents and constitutes Pittsfield’s legal, valid,
and binding obligation;

 

8



--------------------------------------------------------------------------------

Execution Copy

 

  (D) The person executing this Agreement is duly authorized to do so by
Pittsfield’s governing body;

 

  (E) There is no action, suit or proceeding, at law or in equity, nor is there
any official investigation pending or, to the best of Pittsfield’s knowledge,
threatened against Pittsfield wherein an unfavorable decision, ruling or finding
would adversely affect the performance by Pittsfield of its obligations
hereunder or which, in any way, calls into question or may adversely and
materially affect the validity or enforceability of this Agreement;

 

  (F) Neither the execution or delivery of this Agreement nor performance by
Pittsfield of the transactions contemplated hereby will: (1) conflict with or
violate any provision of Pittsfield’s corporate charter or bylaws; or
(2) conflict with, violate or result in a breach of any duty under any
applicable constitution, law, judgment, regulation, or order of any governmental
authority;

 

  (G) No approval, authorization, order or consent of, or declaration,
registration or filing with any governmental authority is required for the valid
execution, delivery and performance of this Agreement by Pittsfield, except for
the filing of the FERC Notice; and

 

  (H) Pittsfield’s execution, delivery and performance of this Agreement will
not result in a breach or violation of, or constitute a default under, any
agreement, lease, or instrument to which it is a party or by which it is bound
as of the date hereof.

 

11. Miscellaneous.

 

11.1. No Waiver. No failure on the part of any party to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by any party of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.

 

11.2. Severability. In the event any provision of this Agreement that is not
material shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not effect
any other term or provision hereof.

 

11.3. Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties, supersedes all prior agreements and understandings
relating to the subject matter hereof, and shall not be amended, modified or
terminated except by a written instrument hereafter signed by all of the parties
hereto.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

11.4. Sections and Section Headings. The headings of any of the sections and
subsections are for reference only and shall not limit or control the meaning
thereof.

 

11.5. Governing Law. The validity and construction of this Agreement shall be
governed by the internal laws (and not the choice-of-law rules) of the
Commonwealth of Massachusetts.

 

11.6 Binding Effect; Assignment. All terms of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto. Neither party shall have the right to assign
this Agreement or any right, obligation or privilege hereunder without first
obtaining the consent of the other party hereto; provided that: (i) Pittsfield
shall have the right to assign its right to receive the Termination Payments,
provided that any such assignee shall confirm in writing that it is taking such
assignment subject to the terms of this Agreement; (ii) Pittsfield shall have
the right to assign this Agreement at any time after the deadline for Cambridge
to claim any PPA Refunds shall have expired and either: (a) Cambridge shall not
have claimed any PPA Refunds, (b) Pittsfield shall have paid all PPA Refunds
claimed by Cambridge or determined to be owed to Cambridge; or (c) Pittsfield
shall have posted an irrevocable letter of credit in favor of Cambridge, and in
form and substance reasonably acceptable to Cambridge, in the amount of any PPA
Refunds claimed by Cambridge; and (iii) Cambridge shall have the right to assign
this Agreement to a wholly-owned subsidiary of NSTAR that is a regulated utility
with a credit rating on its senior unsecured non-credit enhanced long-term debt
of “A” or better as determined by Standard & Poor’s.

 

11.7. Notices. All notices, demands and other communications hereunder shall be
in writing and shall be delivered personally, mailed by certified mail, return
receipt requested, postage prepaid, or sent by certified overnight courier
(e.g., Federal Express) to the following addresses or to such other addresses as
any party may specify by notice to the other party given pursuant hereto:

 

If to Pittsfield, to:

 

Pittsfield Generating Company, L.P.

c/o PE-Pittsfield, L.L.C.

1732 West Genesee Street

Syracuse, NY 13204

Attention: Donald W. Scholl

 

If to Cambridge, to:

 

Cambridge Electric Light Company

One NSTAR Way

Westwood, MA 02090

Attention: Ellen Angley, Vice President Energy Supply and Transmission

 

10



--------------------------------------------------------------------------------

Execution Copy

 

Any notice hereunder shall be deemed given when received by the intended
recipient.

 

11.8. Counterparts. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as an instrument under seal by
their respective duly authorized officers as of the date and year first above
written.

 

PITTSFIELD GENERATING COMPANY, L.P. By:   PE-Pittsfield, LLC, its General
Partner    

/s/ Jack E. Wolf

--------------------------------------------------------------------------------

   

Jack E. Wolf

Vice-President

CAMBRIDGE ELECTRIC LIGHT COMPANY By  

 

--------------------------------------------------------------------------------

    Ellen K. Angley     Vice President Energy Supply and Transmission

 

11